Citation Nr: 0217816	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-07 561A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The veteran active service from March 1944 to July 1946. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Houston, Texas Regional Office (RO).  


REMAND

The Board finds that additional development needs to be 
accomplished prior to addressing the merits of this case.

38 C.F.R. § 3.311(c)(2) provides that if the Under 
Secretary for Benefits, after considering any opinion of 
the Under Secretary for Health, is unable to conclude 
whether it is at least as likely as not, or that there is 
no reasonable possibility, the veteran's disease resulted 
from radiation exposure in service, the Under Secretary 
for Benefits shall refer the matter to an outside 
consultant in accordance with paragraph (d) of this 
section. 

Here, in a December 2001 statement, the Director of 
Compensation and Pension Service considered the opinion of 
the Under Secretary for Health, but indicated only that it 
was unlikely that the veteran's prostate cancer can be 
attributed to exposure to ionizing radiation in service.  
Unlikely connotes neither at least as likely as not nor 
that there is no reasonable possibility, and there is no 
indication that the Under Secretary for Benefits (Director 
of Compensation and Pension Service) was unable to choose 
between these two alternatives. 

Accordingly, the case is remanded to the RO for the 
following:

1.  Obtain a clear statement from the 
Under Secretary for Benefits (after 
considering any opinion of the Under 
Secretary for Health) it is at least as 
likely as not or that there is no 
reasonable possibility, the veteran's 
prostate cancer resulted from radiation 
exposure in service. 

2.  If the Under Secretary is unable to 
make either conclusion, the matter 
should be referred to an outside 
consultant in accordance with 38 C.F.R. 
§ 3.311(d).

3.  If the Under Secretary concludes 
that there is no reasonable possibility 
the veteran's prostate cancer resulted 
from inservice radiation exposure, the 
rationale for such conclusion should be 
provided.  See Stone v. Gober, 14 Vet. 
App. 116 (2000). 

The RO should then review the claim in light of the 
development requested above.  If the claim remains denied, 
the veteran and his representative should be provided with 
an appropriate supplemental statement of the case and 
afforded the opportunity to respond.  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



